DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species I, Subspecies A (claims 1-8 and 15-20) in the reply filed on 08/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332) and Lu et al (US 10,388,598).
Regarding claim 1, Miyazaki (Figs. 6-10) discloses a semiconductor package comprising: a redistribution substrate “C” (labeled in Fig. 10d) having a first surface and a second surface, opposing the first surface, the redistribution substrate including a first redistribution layer 152-154 (Fig. 10c); a semiconductor chip 51 disposed on the first surface of the redistribution substrate; a vertical connection conductor 56/57 ([0077]) disposed on the first surface of the redistribution substrate and electrically connected to 
Miyazaki does not disclose the semiconductor chip having a connection pad connected to the first redistribution layer and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer. Accordingly, it would have been obvious to modify the device of Miyazaki by having the connection pad of the semiconductor chip connected to the first redistribution layer and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer in order to 
Miyazaki does not disclose: the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, the width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: a width of a lower surface of the vertical connection conductor 22 is wider than a width of an upper surface of the vertical connection conductor, a width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the vertical connection conductor and the first and second through-holes having the shapes as set forth above depending upon the etching method which is used for forming the vertical connection conductor and the first and second through-holes.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 2, 6-8 and 15, Miyazaki (Figs. 6-10) further discloses: the vertical connection conductor 56/57 and the core member 41 are insulated from each other by the encapsulant 42; the encapsulant 42 covers the outer side surface of the core member; the lower surface of the vertical connection conductor, a lower surface of the core member, and a lower surface of the encapsulant are on a same plane, and the redistribution substrate “C” comprises an insulating layer 43 on the same plane (Fig. 10), the first redistribution layer 152-154 on the insulating layer, and a redistribution via 59/61 passing through the insulating layer to connect the first redistribution layer and the vertical connection conductor; the upper surface of the vertical connection conductor 56/57 and an upper surface of the core member 41 are on a higher level than an upper surface of the semiconductor chip 51, and an upper surface of the encapsulant 42 is on a higher level than the upper surface of the vertical connection conductor and the upper surface of the core member; and the core member 41 has a plate shape having a thickness greater than or equal to a thickness of the semiconductor chip 51. 
Regarding claims 3 and 5, Lu (Figs. 2 and 7) further teaches: the vertical connection conductor 22 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is tapered, the first through-hole has a vertical cross-sectional shape in which a first side wall surface of the first through-hole is tapered, and the second through-hole has a vertical cross-sectional shape in which a second side wall surface of the second through-hole is tapered; and the core member 20 has a vertical cross-sectional shape in which an outer side surface is tapered. 

Regarding claim 16, Kim (Figs. 12-13) further teaches: a passivation layer 1244 disposed on the second surface of the redistribution substrate and having an opening exposing a portion of the first redistribution layer 1252; an under-bump metal 1254 disposed on the opening and electrically connected to the portion of the first redistribution layer; and a connection bump 1150 disposed on the passivation layer and electrically connected to the first redistribution layer by the under-bump metal.
Regarding claim 17, Miyazaki (Figs. 6-10) discloses: a semiconductor package comprising: a redistribution substrate “C” including a first redistribution layer; a semiconductor chip 51 disposed on the redistribution substrate and connected to the first redistribution layer; a vertical connection conductor 56/57 disposed on the redistribution substrate; a core member 41 having a first through-hole accommodating the semiconductor chip and a second through-hole accommodating the vertical connection conductor; and an encapsulant 42 covering at least a portion of the semiconductor chip, at least a portion of the vertical connection conductor, and at least a portion of the core member, the encapsulant 42 filling the first through-hole and the second through-hole, wherein the vertical connection conductor 56/57 has a cross-
Miyazaki does not disclose the semiconductor chip connected to the first redistribution layer and the vertical connection conductor electrically connected to the semiconductor chip by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer. Accordingly, it would have been obvious to modify the device of Miyazaki by having the connection pad of the semiconductor chip connected to the first redistribution layer and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer in order to form a known ball grid array (BGA) package which has a flip-chip configurations according to the requirements of the circuit design.
Miyazaki does not disclose: the vertical connection conductor has a cross-sectional shape in which a side surface of the vertical connection conductor is tapered, such that the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, and each of the first through-hole and the second through-hole has a cross-sectional shape tapered in a tapering direction opposing a tapering direction of the vertical connection conductor. 

Regarding claims 18-19, Miyazaki (Figs. 6-10) further discloses: the core member 41 has a plate shape having a thickness greater than or equal to a thickness of the semiconductor chip, and the vertical connection conductor 56/57 has a thickness equal to the thickness of the core member; and the core member and the vertical connection conductor comprise a same metal material (Fig. 6).

Miyazaki does not disclose the semiconductor chip having a connection pad connected to the first redistribution layer and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the 
Miyazaki does not disclose: the planar area of the lower surface of the vertical connection conductor is greater than a planar area of an upper surface of the vertical connection conductor, and a planar area of the lower surface of the core member is greater than a planar area of an upper surface of the core member.
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: the planar area of the lower surface of the vertical connection conductor 22 is greater than a planar area of an upper surface of the vertical connection conductor, and a planar area of the lower surface of the core member 20 is greater than a planar area of an upper surface of the core member.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the vertical connection conductor and the core member having the shapes as set forth above depending upon the etching method which is used for forming the vertical connection conductor and the core member.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817